Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/JP2018/021555 06/05/2018, which claims benefit of foreign application: PAPAN 2017-112016 with a filing date 06/06/2017. 
2.	Claims 1-16 are pending in the application. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of the instant “a substituent” without limitation (i.e., no named moiety), see line 3 in claim 1.  The specification does not enable any person  skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,

3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a method of use using a compound valine or methionine, in which the hydrogen atom is substituted with a substituent without limitation (i.e., no named moiety), see claims 1 and 2. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Boebel et al. CAS: 97:214757, 1982.  Boebel et al. ‘757 discloses an analog of valine (i.e., valine with a substituent).
The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of substituents, see pages 6-7 of the specification.  There are no working examples present for “a substituent” without limitation (i.e., no named moiety) found in the specification.

The breadth of the claims
The breadth of the claims is the instant “a substituent” without limitation (i.e., no named moiety).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “a substituent” without limitation (i.e., no named moiety or formula)  would be prepared by the instant claims 1 and 2, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “a substituent”  is prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “a substituent”.
As a result necessitating one of skill to perform an exhaustive search for which “fibrate”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed valine or methionine and their substituents in regards to the “a substituent” without limitation, 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the limitation “a substituent “ supported by specification into claims 1 and 2 respectively would obviate the rejection.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6, 8 and 13-16 are rejected under 35 U.S.C. 103(a) as being obvious over  Naito’s  US 6,294,520 and Shiraki  et al. CAS:161:139487, 2014.
 Applicants claim a method for promoting nerve growth which comprises administering an animal an effective amount of  a valine in which a hydrogen atom of the amino group may be substituted with a substituent, see claim 1. Dependent claims 2-6 and 13-16 further limit the scope of methods, i.e., further comprises methionine in 
Determination of the scope and content of the prior art (MPEP §2141.01)
	Naito’s   ‘520 discloses a method of use for treating brain damage and spinal cord injury (e.g. damage of motor function) using a composition comprising amino acid selected from valine and methionine and nerve growth factor, see example 1 in column 4 and example 7 in column 6.
	Shiraki  et al.  ‘487 disclose a method of use using amino acid methionine for inducing differentiation of nerve stem cells
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Naito’s   ‘520 and Shiraki  et al.  ‘487  is that Naito’s   ‘520 and Shiraki  et al.  ‘487 are silent on the instant substituents of valine and methionine.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-6, 8 and 13-16 prima facie obvious because one would be motivated to employ the methods of use and compositions of Naito’s   ‘520 and Shiraki  et al.  ‘487 to obtain instant invention.
It is prima facie obvious by the teachings taught by the prior art Naito’s   ‘520 and Shiraki et al.  ‘487    to be useful for the purpose, i.e., for treating brain and spinal cord damage (i.e., for promoting nerve growth) using same compound valine and methionine 
The motivation to make the claimed methods of use derived from the known methods of use and composition of Naito’s   ‘520 and Shiraki  et al.  ‘487 would possess similar activity to that which is claimed in the reference.
Claim Objections 
6. 	Claims 7 and 9-12 are objected to as being dependent on rejected claim 1.
7.	Claim 1, line 2, is objected to as having a typographic error.  Replacement of the term “a valine” with a term “valine” would obviate the objection.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



May 11, 2021